ORDER

PER CURIAM:
AND NOW, this 21st day of May, 1997, Joseph J. Marra having been disbarred by consent from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated December 30, 1996; the said Joseph J.. Marra having been directed on March 27, 1997, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Joseph J. Marra is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.